Citation Nr: 0737601	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-30 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness.

2.  Entitlement to service connection for nerve damage to the 
hands and arms.

3. Entitlement to service connection for nerve damage to the 
legs and feet.

4.  Entitlement to service connection for chronic fatigue 
syndrome.

5.  Entitlement to service connection for muscle and joint 
pain.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for sleep disturbance.

9.  Entitlement to service connection for rashes and tumors.

REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1975, and from January 1991 to May 1991. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO decision, which denied 
claims of service connection for the following disabilities: 
an undiagnosed illness, nerve damage to the hands and arms, 
nerve damage to the legs and feet, chronic fatigue syndrome, 
muscle and joint pain, headaches, diabetes mellitus, sleep 
disturbance, and rashes and tumors.

In March 2007, a video hearing was held before the 
undersigned Veterans Law Judge at the St. Louis, Missouri RO.  
A transcript of that proceeding has been associated with the 
claims folder.





FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied service 
connection for an undiagnosed illness, nerve damage to the 
hands and arms, nerve damage to the legs and feet, chronic 
fatigue syndrome, muscle and joint pain, headaches, diabetes 
mellitus, sleep disturbance, and rashes and tumors.

2.  The veteran was duly notified of the decision and his 
procedural and appellate rights in a June 25, 2003 letter.

3.  In May 2004, the RO received the veteran's Notice of 
Disagreement with the RO's June 2003 rating decision denying 
service connection for an undiagnosed illness, nerve damage 
to the hands and arms, nerve damage to the legs and feet, 
chronic fatigue syndrome, muscle and joint pain, headaches, 
diabetes mellitus, sleep disturbance, and rashes and tumors.

4.  On July 11, 2005, the RO issued the veteran a Statement 
of the Case addressing the issues of entitlement to service 
connection for an undiagnosed illness, nerve damage to the 
hands and arms, nerve damage to the legs and feet, chronic 
fatigue syndrome, muscle and joint pain, headaches, diabetes 
mellitus, sleep disturbance, and rashes and tumors.

5.  On September 19, 2005, the Board received a VA Form 9 
Appeal for the aforementioned issues; however, this 
substantive appeal was not submitted in a timely manner.


CONCLUSION OF LAW

The veteran did not submit a timely and adequate substantive 
appeal of the June 2003 rating decision denying service 
connection for an undiagnosed illness, nerve damage to the 
hands and arms, nerve damage to the legs and feet, chronic 
fatigue syndrome, muscle and joint pain, headaches, diabetes 
mellitus, sleep disturbance, and rashes and tumors; and the 
Board therefore has no jurisdiction to consider an appeal 
stemming from that decision.  38 U.S.C.A. §§ 5107, 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 
20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The timeliness of substantive appeal is a jurisdictional 
matter and is governed by the interpretation of law.  In such 
a case, the VCAA has no application.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran was 
properly notified of the jurisdictional problem and he was 
afforded the procedural safeguards of notice and the 
opportunity to be heard on the question of timeliness.

II. Analysis

The question before the Board is whether it has jurisdiction 
to consider the veteran's appeal for service connection for 
an undiagnosed illness, nerve damage to the hands and arms, 
nerve damage to the legs and feet, chronic fatigue syndrome, 
muscle and joint pain, headaches, diabetes mellitus, sleep 
disturbance, and rashes and tumors.   

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a Notice of Disagreement and 
completed by a substantive appeal after a Statement of the 
Case is furnished to the appellant.  In essence, the 
following sequence is required: there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely- 
filed substantive appeal.  See 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202, 20.302 (2007).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or, where applicable, 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303 (2007).  Any appeal that fails to allege 
specific error of fact or law in the determinations being 
appealed may be dismissed.  38 U.S.C.A. § 3.157 (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2007).

A substantive appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.202 (2007).  Where a Statement of 
the Case addresses several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all those issues or must specifically identify the issues 
appealed.  The Board will construe such arguments in a 
liberal manner, but may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  Id; see also Roy v. Brown, 5 Vet. App. 554 
(1993).

When VA rules require that a document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2007).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

As previously noted, in a June 2003 rating decision, the RO 
denied service connection for an undiagnosed illness, nerve 
damage to the hands and arms, nerve damage to the legs and 
feet, chronic fatigue syndrome, muscle and joint pain, 
headaches, diabetes mellitus, sleep disturbance, and rashes 
and tumors.  The veteran was duly notified of the decision, 
and of his procedural and appellate rights, in a June 25, 
2003 letter.

In response to the veteran's May 2004 Notice of Disagreement, 
the RO duly issued the veteran a Statement of the Case on 
July 11, 2005, addressing the aforementioned issues.  The 
veteran was also provided with a blank VA Form 9 on which to 
perfect his appeal.  In addition, it is notable that he was 
again notified of his procedural and appellate rights, and 
was clearly advised that in order to complete his appeal, he 
had to file a substantive appeal within 60 days of the 
Statement of the Case.

VA received a VA Form 9 on September 19, 2005.  The date of 
receipt is more than one year from the initial rating 
decision of June 2003 and is more than 60 days after the 
Statement of the Case was issued.  Even with application of 
the mailbox rule, the receipt of the VA Form 9 is not timely.  
38 C.F.R. § 20.305.  The Board has carefully reviewed the 
record, but finds no indication of record, nor does the 
veteran contend, that he submitted any written statement 
within the remainder of the appellate period which could be 
interpreted as a substantive appeal of the June 2003 rating 
decision.

In August 2007, the veteran was sent a letter inviting him to 
present argument or evidence addressing the jurisdictional 
question of whether he had timely filed an appeal, and he was 
given an opportunity to request a Board hearing so that he 
could present argument in person.  He declined to avail 
himself of these options.

Therefore, in this case, the Board finds that the veteran 
failed to file a timely appeal of the June 2003 rating 
decision.  Again, there is no indication of record, nor has 
the veteran contended, that he had good cause for failing to 
request an extension or perfect his appeal in a timely 
manner.  See 38 C.F.R. §§ 3.109(b), 20.303 (2007); Roy, 5 
Vet. App. at 556 (1993) (holding that an extension of time in 
which to file a substantive appeal could not be granted 
unless a request for extension was made in accordance with 
section 20.303).  Moreover, the Board has taken no action 
which would constitute a waiver of the substantive appeal.  
See Beyrle v. Brown, 9 Vet. App. 24 (1996); Roy, 5 Vet. App. 
554 (1993).

In summary, the Board finds that after receiving appropriate 
notification of his appellate rights, the veteran submitted a 
timely Notice of Disagreement with the June 2003 rating 
decision and the RO duly issued a Statement of the Case to 
him on July 11, 2005.  Nonetheless, the veteran failed to 
submit a timely substantive appeal of the June 2003 rating 
decision.  Thus, the Board has no jurisdiction to consider an 
appeal stemming from this rating decision.  38 U.S.C.A. §§ 
5107, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (2007).


ORDER

The veteran did not submit a timely substantive appeal of the 
June 2003 decision, which denied the veteran's claim for 
service connection for the following disabilities: an 
undiagnosed illness, nerve damage to the hands and arms, 
nerve damage to the legs and feet, chronic fatigue syndrome, 
muscle and joint pain, headaches, diabetes mellitus, sleep 
disturbance, and rashes and tumors.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


